On December 17, 1965, the court rendered an opinion in the above entitled case holding that plaintiffs were entitled to recover and entering judgment to that effect with the amount of recovery reserved pending further proceedings. 173 Ct. Cl. 944. On September 29, 1966, the trial commissioner filed a memorandum report recommending that, in accordance with the opinion of the court and the stipulation of the parties, judgment be entered for plaintiffs in the sum of $3,301.31 with interest as provided by law, which recommendation the court adopted. On September 30, 1966 the court ordered that judgment be entered for plaintiffs in the sum of $3,301.31 together with interest as provided by law.